FILE COPY




                              COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO
                                        MANDATE

THE STATE OF TEXAS

               To the 167th District Court of Travis, Greetings:

      BEFORE our Court of Appeals for the Seventh District of Texas, on September
15, 2020, the cause upon appeal to revise or reverse your judgment between:

                          Marcus Reed v. The State of Texas

      Case Number: 07-19-00373-CR; Trial Court Number: D-1-DC-19-904029

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated September 15, 2020, it is ordered,
adjudged, and decreed that the appeal is abated and the cause is remanded to the
167th District Court of Travis County, Texas, for further proceedings in accordance with
this Court’s opinion entered this day.

                                          oOo

     WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on September 15, 2020.



                                                     Vivian Long
                                                     VIVIAN LONG, CLERK